ON PETITION FOR WRIT OF HABEAS CORPUS
PER CURIAM.
Petitioner alleges in his petition that he is presently confined in the Federal Correctional Institution in Texarkana, Texas. He further alleges that in 1958 he was convicted of robbery in the Criminal Court of Hillsborough County, Florida and upon conviction was adjudged guilty and sentenced to three (3) years in prison. He further alleges that during the entire proceedings in Florida he was without benefit of counsel, never informed of his right to counsel, was without funds to obtain counsel and at no time did he waive counsel.
Petitioner filed a motion for post-conviction relief under the provisions of Rule 3.850 FRCrP, 33 F.S.A. in the Criminal Court of Hillsborough County, Florida in March 1972. This motion was denied in May 1972 on the grounds that the sentence had expired. Petitioner did not appeal the denial of his motion.
We must deny the present petition; however, such denial is without prejudice to petitioner’s right to file another motion under Rule 3.850 FRCrP in view of the recent case of Wilcox v. State, 267 So.2d 15 (Fla.App.1972) and the cases cited therein.
Petition denied without prejudice.
PIERCE, C. J., and HOBSON and Mc-NULTY, JT., concur.